Citation Nr: 1541161	
Decision Date: 09/24/15    Archive Date: 10/02/15

DOCKET NO.  13-35 323	)	DATE
	)
	)


On appeal from the
Department of Veterans Affairs Regional Office in Louisville, Kentucky


THE ISSUES
 
1.   Entitlement to service connection for tinnitus.
 
2.   Entitlement to service connection for a bilateral knee disorder. 
 
 
REPRESENTATION
 
Appellant represented by:  The American Legion
 
 
WITNESS AT HEARING ON APPEAL
 
The Veteran
 
 

ATTORNEY FOR THE BOARD
 
Jason A. Lyons, Counsel


INTRODUCTION
 
The Veteran served on active duty from January 1969 to January 1971.  He has reported subsequent reserve duty the nature and dates of which must be verified.
 
This case comes before the Board of Veterans Appeals (Board) on appeal from a March 2013 rating decision of Department of Veterans Affairs (VA) Regional Office (RO) in Louisville, Kentucky.  In June 2015 a videoconference hearing was held before the undersigned.  Additional medical evidence has been submitted with a waiver of initial review by the RO as Agency of Original Jurisdiction (AOJ).  See 38 C.F.R. §§ 20.800, 20.1304(b) (2015).   
 
The appeal is REMANDED to the AOJ.  VA will notify the Veteran if further action is required.
 
 
REMAND
 
The Veteran contends that he has chronic knee disorders due to his military service, to include duties as an airborne ranger.  In support of this statement, a VA physician in June 2015 has offered a statement, however, after reviewing the evidence of record the Board finds further development to be in order.  

With respect to his claim of entitlement to service connection for tinnitus, the appellant reports that he was exposed to acoustic trauma as an infantryman.  While the record shows that the Veteran was examined for tinnitus, an addendum is in order in light of recent provided June 2015 private audiologist opinion linking hearing loss, per se, to military service noise exposure, suggesting a service origin for auditory difficulties and also diagnosing tinnitus, if not directly positing causation for tinnitus.  

The Veteran is advised that if he intends to independently raise a claim of  entitlement to service connection for hearing loss he also may do so, though as proscribed by means of formal claim form (VA Form 21-0966) or similar recognized avenue.  
 
Finally, the nature and dates of all reserve duty should be clarified, with available medical records obtained.
 
Accordingly, the case is REMANDED for the following action:
 
1.  Clarify with the Veteran and through the National Personnel Records Center the nature and dates of any and all reserve duty.  Efforts to secure all service medical records created during any term of reserve service must also be undertaken.  If the RO cannot locate any identified government records, it must specifically document the attempts that were made to locate them, and explain in writing why further attempts to locate or obtain any government records would be futile.  The RO must then: (a) notify the claimant of the specific records that it is unable to obtain; (b) explain the efforts VA has made to obtain that evidence; and (c) describe any further action it will take with respect to the claims.  The claimant must then be given an opportunity to respond
 
2.  After any additional evidence is associated with the claims file, schedule the Veteran for a VA orthopedic examination to determine the nature and etiology of any diagnosed knee disorder.  The examiner must be provided access to the claims folder, Virtual VA file and VBMS file for review in conjunction with the examination.  All indicated tests and studies should be performed and all findings should be set forth in detail.  The examiner must include in the examination report the explanation for any opinion expressed. 
 
Following the examination the examiner must opine whether it is at least as likely as not that any diagnosed  knee disorder was incurred in service (including active duty and relevant period of reserve duty), or is otherwise etiologically related to service.  In so doing the examiner must comment on the impact, if any, that the appellant's duties as an airborne ranger qualified infantryman had on his development of any currently diagnosed knee disorder.  The examiner must also address the impact, if any, that a July 2007 motorcycle accident played in the appellant's development of a knee disorder.  A complete, well-reasoned rationale must accompany any opinion offered.
 
3.  The VA examiner who offered the March 2013 VA medical opinion regarding tinnitus should be provided access to the appellant's claims folder, VBMS file, and Virtual VA file and requested to provide a supplemental opinion.  The examiner is specifically address a June 2015 opinion offered by the appellant's audiologist, and then opine whether it is at least as likely as not that the Veteran's tinnitus was incurred in military service, or is otherwise etiologically related thereto.   If the examiner disagrees with the June 2015 opinion a complete fully reasoned rationale must explain why.  The examiner's attention is also directed to attempt to resolve conflicting findings/statements as to exact onset of tinnitus, including with regard to prior statements on VA examination, and that denoted by Veteran's report in an October 2010 VA Medical Center (VAMC) consult  (this documented by an entry within the "Virtual VA" supplemental VA claims file).  
 
If the March 2013 examiner is not available provide the claims folder, to include the VBMS and Virtual VA files to a similarly qualified examiner for review and/or schedule the Veteran for an evaluation by an examiner who has not seen him previously, and that addresses the inquiries set forth above.

4.   Notify the Veteran that it is his responsibility to report for any scheduled examination and to cooperate in the development of the claims, and that the consequences for failure to report for a VA examination without good cause may include denial of the claims.  38 C.F.R. §§ 3.158, 3.655 (2015).  In the event that the Veteran does not report for any scheduled examination, documentation must be obtained which shows that notice scheduling the examination was sent to the last known address.  It must also be indicated whether any notice that was sent was returned as undeliverable.
 
5.   Then review the evidence.  If any directive specified in this remand has not been fully complied with appropriate corrective action must be undertaken before readjudication.  Stegall v. West, 11 Vet. App. 268 (1998).
 
6.  Thereafter, readjudicate these claims in light of all additional evidence received.  If any benefit sought on appeal is not granted, the Veteran and his representative should be furnished with a supplemental statement of the case and afforded an opportunity to respond before the file is returned to the Board for further appellate consideration.
 
The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).
 
These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).
 
 

_________________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).

